                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                   No. 4:18-CV-10-BO

. KIME. CLEMENTS,                                    )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )               ORDER
                                                     )
CRYSTAL JACKSON,                                     )
                                                     )
       Defendant.                                    )
                                                     )

       This matter comes before the Court on defendant's prose motion to dismiss [DE 25] and

various other motions. These motions are ripe for disposition. For the reasons discussed below,

defendant's motion to dismiss [DE 25] is GRANTED and all other pending motions [DE 14, 17,

23, 28, 29, 31] are DENIED AS MOOT.

                                        BACKGROUND

       In November 2017, plaintiff contracted with defendant to lease a house in Jamesville,

North Carolina, with the option to purchase the house later. [DE 10, p. 3-4]. After two days

spent renovating the property, plaintiff discovered what is believed to be asbestos in the house.

Id. At no point during the negotiations did defendant inform plaintiff of the possible presence of

asbestos.

       Plaintiff filed the instant suit in January 2018. [DE 1]. She amended her complaint in

March. [DE 10]. In August, defendant moved to     dism~ss   the amended complaint under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.

[DE 25].
                                           DISCUSSION

       When considering a motion to dismiss under Rule 12(b)(6), "the court should accept as

true all well-pleaded allegations and should view the complaint in a light most favorable to the

plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). A complaint must

state a claim for relief that is facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007). Facial plausibility means that the court can "draw the reasonable inference that the

defendant is liable for the misconduct alleged," as merely reciting the elements of a cause of

action with the support of conclusory statements does not suffice. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). The court need not accept the plaintiff's legal conclusions drawn from the facts,

nor need it accept unwarranted inferences, unreasonable conclusions, or arguments. Philips v.

Pitt County Mem. Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

       Pro se plaintiffs are entitled to have their pleadings construed liberally. Erickson v.

Pardus, 551 U.S. 89, 94 (2007) ("A document filed prose is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers." (internal quotation marks omitted)). But prose plaintiffs must

still comply with the Federal Rules of Civil Procedure.

       In her amended complaint, plaintiff alleged that defendant "violated the North Carolina

General Rule 47e" and was "obligat[ed] to provide [p]laintiffwith copy of Disclosure

Statement." [DE 10, p. 5]. In her motion to dismiss, defendant argues that North Carolina law

imposes no obligation on her to furnish a disclosure statement on the buyer. In particular,

plaintiff states in her amended complaint that the agreement between the parties was a lease-to-
                                                                       /




own contract, through which plaintiff had the option of purchasing the property outright. North

Carolina law provides, in relevant part, that the "following transfers are exempt from the




                                                  2
provisions of G.S. 47E-4 ... [l]ease[s] with option to purchase contracts where the lessee

occupies or intends to occupy the dwelling." N.C. Gen. Stat. § 47E-2(b). Plaintiff has further

stated that she had "the intention to move into [the house] upon repairs." [DE 10, p. 4]. As such,

it is clear that the contract at issue fits into the exception, and the disclosure requirements in N.C.

Gen. Stat. § 4 7E-4 did not apply. Defendant was under no legal obligation to furnish plaintiff

with the disclosure she complains was lacking. Thus, plaintiff has not alleged sufficient facts to

state a claim upon which relief can be granted, and her amended complaint must be dismissed.

                                           CONCLUSION

       For the foregoing reasons, defendant's motion to dismiss [DE 25] is GRANTED and all

other pending motions [DE 14, 17, 23, 28, 29, 31] are DENIED AS MOOT. The Clerk is

DIRECTED to close the case.




SO ORDERED, this      ~'J- day of October, 2018.




                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   3
